The following order has been entered on the motion filed on the 15th of December 2017 by Respondent for Leave to File Reply:
"Motion Dismissed as moot by order of the Court in conference, this the 1st of March 2018."
Upon consideration of the petition filed by Respondent on the 22nd of December 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 22nd of December 2017 by Respondent to Amend Supplemental Reply and Response and Motions:
"Motion Allowed by order of the Court in conference, this the 1st of March 2018."